In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1609 
DAVID NOVOSELSKY, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DOROTHY BROWN, in her individual 
capacity, and COOK COUNTY, a Body  
Politic, 
                                             Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 11 CV 03702 — Charles R. Norgle, Judge. 
                     ____________________ 

     ARGUED OCTOBER 1, 2015 — DECIDED MAY 10, 2016 
                ____________________ 

   Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. The parties in this action have a 
long and litigious relationship. Over the past decade, plaintiff 
David Novoselsky has filed many lawsuits alleging impropri‐
eties by defendant Dorothy Brown in her capacity as Clerk of 
the Circuit Court of Cook County, Illinois. Brown later made 
2                                                     No. 15‐1609 

statements to the public and to private parties accusing No‐
voselsky of being an unscrupulous attorney. Those statements 
form the basis of this case.  
    Novoselsky  brought  this  suit  against  Brown  under  state 
law  for  defamation  and  under  42  U.S.C.  § 1983  for  First 
Amendment  retaliation,  and  he  seeks  to  hold  Cook  County 
liable for Brown’s actions pursuant to Monell v. Department of 
Social Services, 436 U.S. 658 (1978). Brown moved for summary 
judgment based on arguments that her communications are 
protected from liability by a web of immunity defenses. The 
district court denied defendants’ motion for summary judg‐
ment,  and  defendants  have  taken  this  interlocutory  appeal 
from the rejection of the immunity defenses.  
    We  reverse.  On  the  state‐law  defamation  claim,  Brown’s 
communications were all statements reasonably related to her 
official duties. Illinois state law provides immunity to Brown 
for claims based on these statements. Brown is also entitled to 
summary  judgment  on  the  First  Amendment  retaliation 
claim, for all she did to retaliate was criticize Novoselsky. It 
follows that Cook County is also entitled to summary judg‐
ment. 
I.  Factual and Procedural Background 
     A.  Communications by Brown 
   At relevant times, defendant Dorothy Brown has been the 
Clerk of the Circuit Court of Cook County, Illinois. Plaintiff 
David Novoselsky is a Wisconsin citizen with a law practice 
in Chicago. Since 2004, Novoselsky has served as attorney in 
over  a  dozen  lawsuits  brought  by  various  plaintiffs  against 
Brown and Cook County. These lawsuits repeatedly raised al‐
legations that Brown was misappropriating county filing fees. 
No. 15‐1609                                                          3

In particular, Novoselsky alleged that between 2001 and 2011, 
the  Cook  County  Clerk’s  office  did  not  report  a  shortfall  of 
receipts  totaling  upwards  of  $300  million.  None  of  Novo‐
selsky’s lawsuits have resulted in favorable judgments for his 
clients. 
      On June 14, 2010, Brown filed a complaint with the Illinois 
Attorney  Registration  and  Disciplinary  Committee 
(“ARDC”). Her complaint said that Novoselsky had breached 
a number of provisions of the Illinois Supreme Court Rules of 
Professional  Conduct,  including:  Rule  3.1,  filing  meritless 
claims; Rule 3.6, making extrajudicial statements to the pub‐
lic; Rule 4.1, making false statements; and Rule 8.4, commit‐
ting general misconduct. Brown’s office also issued a press re‐
lease that summarized the contents of the complaint. The re‐
lease said that Novoselsky was “guilty of misconduct,” had 
“wasted taxpayer money,” and had engaged in conduct that 
was “clearly not professional.” 
    Novoselsky counters that the ARDC complaint amounted 
to retaliation for his behavior at a January 2010 press confer‐
ence held by Brown. In the midst of a campaign for the Dem‐
ocratic  nomination  for  Cook  County  President,  Brown  had 
been  criticized  for  her  handling  of  her  office’s  “Jeans  Day” 
program.  The  program  gave  employees  the  opportunity  to 
pay a small sum for the privilege of wearing jeans to work on 
designated  days.  The  funds  were  collected  and  used  to  aid 
employees  in  times  of  misfortune,  to  provide  donations  to 
charities, and to fund office parties. Questions arose as to both 
recordkeeping  and  the  propriety  of  Brown  soliciting  dona‐
tions from public employees. Brown called the press confer‐
ence to address these accusations. 
4                                                      No. 15‐1609 

    After reading a prepared statement, Brown invited ques‐
tions.  Believing  Novoselsky  was  a  member  of  the  press, 
Brown engaged him in discussion. She found his questions, 
which implied that she had engaged in criminal conduct, “un‐
professional  and  disrespectful.”  Brown  later  expressed  con‐
cern  that  the  public  would  accept  as  true  Novoselsky’s  re‐
peated false accusations at the press conference and in litiga‐
tion. In any event, Brown lost the primary election in March 
2010. Brown’s office completed a first draft of the ARDC com‐
plaint in April and filed the complaint in June. The filed com‐
plaint accused Novoselsky of fraudulently representing him‐
self as a member of a legitimate news organization to gain en‐
try  to  the  press  conference,  as  well  as  of  making  numerous 
disparaging allegations and filing multiple meritless lawsuits 
against Brown. 
    The ARDC complaint did not end Novoselsky’s litigation 
efforts. After Brown filed the complaint, Novoselsky took part 
in a lawsuit seeking to force the funding and implementation 
of a previously approved juvenile intervention program. The 
program  was  designed  to  reassign  non‐violent  juvenile  of‐
fenders from the criminal justice system to social services su‐
pervision,  sparing  them  from  incarceration  alongside  more 
serious offenders. Leaders of the lawsuit said that Brown had 
refused to release funds because she had determined that the 
program  violated  the  Illinois Constitution.  Novoselsky took 
the  case,  working alongside a former state court judge  who 
had resigned from the bench specifically to pursue the law‐
suit. Civil rights leader Reverend Jesse Jackson, Sr. agreed to 
serve as named plaintiff. The suit was filed on May 19, 2011. 
   On May 20 and 21, Brown reached out to Reverend Jack‐
son to discuss the case. Brown also forwarded two documents 
No. 15‐1609                                                          5

to  Reverend  Jackson.  The  first was  a detailed assessment  of 
the  merits  of  the  case  by  the  Office  of  the  Clerk  in  which 
Brown  denied  that  she  was  delaying  implementation  of  the 
juvenile intervention program and claimed that Novoselsky 
had instigated the lawsuit in order to “turn the public trust 
against the first African‐American Clerk of the Circuit Court 
of Cook County.” The second was an annotated index of No‐
voselsky’s  previous  litigation  efforts  against  Brown.  These 
communications had an effect on Reverend Jackson. He ap‐
peared with Brown on the afternoon of May 21 on a local Chi‐
cago television station to discuss their efforts to cooperate on 
the  program  moving  forward.  He  also  withdrew  his  name 
from the lawsuit against Brown. 
    In response to both Brown’s communications with Rever‐
end Jackson and her pursuit of the ARDC complaint and press 
release, Novoselsky filed this lawsuit on June 1, 2011, present‐
ing a state‐law claim of defamation and a § 1983 claim of First 
Amendment  retaliation.  Less  than  a  week  after  Novoselsky 
filed this suit, Brown sent a long letter to an investigator for a 
private watchdog group, the Better Government Association 
(“BGA”). The letter spelled out again the lawsuits Novoselsky 
had filed against Brown, his behavior at the Jeans Day press 
conference,  and  his  potential  “racial  animus  against  Clerk 
Brown” feeding into the “unconscious perception some peo‐
ple  may  have  that  African‐Americans  are  intellectually  and 
morally inferior.” For good measure, Brown included quota‐
tions  from  Lewis  Carroll  and  various  psychologists.  Brown 
followed  this  up  in  November  with  a  letter  to  the  Cook 
County President and Board of Commissioners. The letter re‐
peated  Brown’s  characterizations  of  Novoselsky’s  litigious‐
ness. It also accused an unknown county official of leaking an 
internal memorandum to Novoselsky. Brown argued that this 
6                                                    No. 15‐1609 

memorandum,  suggesting  that  the  County  should  sever  its 
present banking relationship with low‐rated financial institu‐
tions, was fueling Novoselsky’s accusation that Brown was ir‐
responsibly depositing County funds in high‐risk banks. 
    In March 2012, Novoselsky filed a second amended com‐
plaint, which is now the operative complaint for this case and 
this appeal. His claims of a First Amendment violation and of 
defamation remained the same, but he added allegations re‐
garding Brown’s communications to the BGA and the Board 
of  Commissioners.  Novoselsky  now  bases  his  suit  on  four 
communications: (1) Brown’s ARDC complaint and press re‐
lease;  (2)  Brown’s  communications  to  Reverend  Jackson;  (3) 
the letter to the BGA; and (4), the letter to the Cook County 
President and Board of Commissioners. 
     B.  Procedural History 
    In September 2013, Novoselsky filed a motion for partial 
summary judgment, arguing that there were no issues of fact 
regarding  the  communications  with  Reverend  Jackson,  the 
letter to the BGA, and the letter to the Board of Commission‐
ers. In September 2014, the district court denied the motion. 
In the interim, Brown and Cook County filed their own mo‐
tion for summary judgment. Brown argued that she was pro‐
tected  by  both  absolute  and  qualified  immunities  from  suit 
based on her communications. Cook County also sought sum‐
mary judgment on several grounds. 
     The district court denied defendants’ motion for summary 
judgment  in  early  March  2015.  The  judge  rejected  Brown’s 
theories of absolute immunity: that she was protected by an 
Illinois judicial rule, that her communications were privileged 
because  they  were  made  during  a  judicial  proceeding,  and 
No. 15‐1609                                                         7

that  her  communications  were  speech  related  to  her  official 
duties. Nor was the judge persuaded that Brown was entitled 
to qualified immunity on either the retaliation or defamation 
claims.  Brown  and  the  County  appealed  the  district  court’s 
decision to deny the motion for summary judgment. 
II.  Analysis 
    Federal jurisdiction in this case is appropriate: the § 1983 
retaliation  claim  arises  under  federal  law,  28  U.S.C.  § 1331, 
and the defamation claim is part of supplemental jurisdiction, 
28 U.S.C. § 1367. Diversity jurisdiction is also available for the 
state‐law claim since plaintiff is a citizen of Wisconsin. See 28 
U.S.C. § 1332. We have jurisdiction to consider this interlocu‐
tory appeal under the collateral order doctrine. See Will v. Hal‐
lock, 546 U.S. 345, 349 (2006) (summarizing doctrine); Mitchell 
v. Forsyth, 472 U.S. 511, 530 (1985) (denial of qualified immun‐
ity based on issue of law); Nixon v. Fitzgerald, 457 U.S. 731, 742 
(1982) (denial of absolute immunity); Whitlock v. Brueggemann, 
682 F.3d 567, 573 (7th Cir. 2012) (denial of both absolute and 
qualified immunity from suit).  
     We  review  de  novo  a  district  court’s  denial  of  summary 
judgment on these legal immunity defenses. Gustafson v. Ad‐
kins, 803 F.3d 883, 890 (7th Cir. 2015). Summary judgment is 
proper where, construing facts and drawing inferences in the 
light  most  favorable  to  the  non‐moving  party,  “there  is  no 
genuine dispute as to any material fact and the movant is en‐
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see 
also Riker v. Lemmon, 798 F.3d 546, 551 (7th Cir. 2015), quoting 
Carman v. Tinkes, 762 F.3d 565, 566 (7th Cir. 2014). 
    
    
8                                                           No. 15‐1609 

      A. Absolute Immunity for Defamation 
    Brown makes three principal arguments as to why she is 
absolutely immune from liability against the state‐law defa‐
mation claims. First, she argues that Illinois Supreme Court 
Rule  775  shields  complainants  from  liability  for  complaints 
filed with the ARDC. Second, she contends that some of the 
communications are privileged because they were made dur‐
ing the course of a judicial proceeding. Third, Brown argues 
that her communications are privileged as within the scope of 
her duties as Clerk of the Circuit Court of Cook County. The 
district court rejected each of these arguments. We focus our 
attention on Brown’s argument that she is absolutely immune 
because her statements were related to her official duties. We 
agree with Brown and reverse on this basis.1 
            1.  Communications Related to Official Duties 
    Illinois  courts  have  long  held  that  executive  branch  offi‐
cials of state and local governments cannot be civilly liable for 
statements  within  the  scope  of  their  official  duties.  Geick  v. 
Kay, 603 N.E.2d 121, 127 (Ill. App. 1992). This immunity co‐
vers  even  defamatory  statements.  Klug  v.  Chicago  School  Re‐
form Bd. of Trustees, 197 F.3d 853, 861 (7th Cir. 1999). The pro‐
tection cannot be overcome by demonstrating “improper mo‐
tivation  or  knowledge  of  the  statement’s  falsity,  including 
malice.”  Id.;  see  also  Geick,  603  N.E.2d  at  127.  This  absolute 
immunity  for  such  statements  “represents  a  severe  re‐
striction” for individuals seeking redress against defamation. 
                                                 
1
   Brown  also  makes  an  alternative  argument  that  her  communications 
should receive a “qualified privilege” under state law even if they are not 
shielded by absolute immunity. We need not address her argument for a 
qualified privilege, which was not presented to the district court. 
No. 15‐1609                                                           9

Blair  v.  Walker,  349  N.E.2d  385,  387  (Ill.  1976).  The  Supreme 
Court of Illinois has explained that this immunity is “justified 
by  the  countervailing  policy  that  officials  of  government 
should be free to exercise their duties without fear of potential 
civil liability.” Id.  
    The privilege “provides  a complete immunity  from  civil 
action.” Zych v. Tucker, 844 N.E.2d 1004, 1008 (Ill. App. 2006); 
see also Barrow v. Blouin, 38 F. Supp. 3d 916, 922–23 (N.D. Ill. 
2014)  (noting  that,  in  Illinois,  “an  absolute  privilege  when 
making statements that are reasonably related to the official’s 
job responsibilities … provides complete immunity from civil 
action”); Tracy Schachter Zwick, Overprivileged? A Guide to Il‐
linois Attorney’s Privilege to Defame, 86 Illinois Bar Journal 378, 
379 (1998) (officials are protected “not only from civil liability 
but  also  from  the  danger  of  an  unsuccessful  civil  action”). 
Brown’s immunity defense is therefore properly the subject of 
an interlocutory appeal from a denial of summary judgment. 
Whitlock, 682 F.3d at 573. 
    Absolute immunity extends to “executive officials.” Blair, 
349 N.E.2d at 387. Blair applied the immunity to the Governor 
of  Illinois.  Geick  held  that  the  immunity  also  extends  to 
“mayors  of  Illinois  municipalities,”  “chief  administrators,” 
and  “official[s]  of  the  executive  branch  of  a  local  govern‐
ment.”  603  N.E.2d  at  127.  In  Klug,  we  predicted  the  Illinois 
courts would extend the immunity to local school board offi‐
cials. 197 F.3d at 861. Citing both the Illinois Supreme Court 
in  Blair,  349  N.E.2d  at  387,  and  the  Supreme  Court  of  the 
United  States  in  Barr  v.  Matteo,  360  U.S.  564,  574  (1959),  we 
noted that the privilege was meant to ensure that “officials of 
government”  could  be  free  from  unwarranted  defamation 
suits. Klug, 197 F.3d at 861. 
10                                                     No. 15‐1609 

    As Clerk of the Circuit Court of Cook County, Brown’s po‐
sition does not entail the same level of executive authority as 
a governor or mayor. But the clerk is an elected official who is 
the  chief  administrator  of  a  local  government  office  and  is 
charged with a number of executive functions and duties. See 
705 Ill. Comp. Stat. 105/13 (2015). Brown is thus immune from 
liability  insofar  as  she  communicated  within  the  scope  of 
those functions and duties. 
    The scope of the immunity is broad. The sole considera‐
tion  is  “whether  the  statements  made  were  reasonably  re‐
lated” to the official’s duties. Geick, 603 N.E.2d at 127–28, cit‐
ing Dolatowski v. Life Printing & Publishing Co., 554 N.E.2d 692, 
695  (Ill.  App.  1990).  Put  another  way,  officials  are  immune 
from suit for “statements made within the scope of their au‐
thority.” Horwitz v. Board of Educ. of Avoca School Dist. No. 37, 
260 F.3d 602, 617 (7th Cir. 2001), quoting Klug, 197 F.3d at 861. 
Depending  upon  the  powers  of  the  office,  this  scope  might 
broadly include all official duties as well as the “exercises of 
discretionary  judgment”  incident  to  those  duties.  Blair,  349 
N.E.2d at 389; see also Barr v. Matteo, 360 U.S. at 573–74 (“It is 
not the title of [an official’s] office but the duties with which 
the particular officer sought to be made to respond in dam‐
ages is entrusted … which must provide the guide … .”). The 
immunity is not without limits. While immunity may “protect 
the functions that particular government officials perform,” it 
does  not  shield  “the  government  officials  themselves.”  Au‐
riemma v. Montgomery, 860 F.2d 273, 277 (7th Cir. 1988). 
    We conclude that all of the arguably defamatory commu‐
nications in this case are protected by this official immunity. 
First, Brown’s complaint to the ARDC was within the scope of 
her  official  duties.  Novoselsky’s  numerous  lawsuits  against 
No. 15‐1609                                                      11

Brown alleged her dereliction of the office’s responsibilities—
failure  to  segregate  court  fees  into  separate  bank  accounts, 
failure to audit court funds, and unlawful use of court funds 
for personal gain. Brown’s complaint focused on these issues 
and pointed to the Illinois provisions regulating her conduct 
in each of these areas. To be sure, Brown tested the boundaries 
of her immunity by remarking in a footnote that Novoselsky 
is guilty of “racial animus” and citing controversial publica‐
tions to show the public has an unconscious perception of Af‐
rican Americans as “intellectually and morally inferior.” But 
taken  altogether,  the  complaint  falls  within  the  ambit  of 
Brown’s official duties to oversee the Circuit Court Clerk’s of‐
fice and to respond to litigation filed against it. 
    Brown’s  press  release  regarding  the  ARDC  complaint  is 
protected  by  the  immunity  as  well.  Blair  is  particularly  in‐
structive  and  provides  a  helpful  starting  point.  There,  the 
Governor released a press statement detailing his actions in a 
tax delinquency case in which two real estate brokers had al‐
legedly taken advantage of distressed homeowners. Blair, 349 
N.E.2d at 385–86. The Governor admitted that the actions of 
the two men may have been “technically within the law,” but 
he characterized the brokers as “two bad actors” and “unscru‐
pulous,” described their actions as “unconscionable” and “a 
simple case of greed,” charged them of being guilty of “ma‐
nipulation” and “dishonest dealing,” for “[p]reying on a help‐
less woman.” Id. at 386. 
   The Illinois Supreme Court determined that this commu‐
nication  was  absolutely  privileged.  Id.  at  389.  Though  the 
court  acknowledged  that  “press  releases  can  result  in  great 
damage  to  an  allegedly  defamed  individual,”  it  countered 
that government officials need to be able to inform the public 
12                                                       No. 15‐1609 

and their constituents of the issues before their offices. Id. at 
389. This point echoed the U.S. Supreme Court’s similar hold‐
ing that “a public statement of agency policy in respect to mat‐
ters of wide public interest and concern is … action in the line 
of duty” and therefore “within the outer perimeter” of an of‐
ficial’s duty for purposes of immunity. Barr, 360 U.S. at 574–75 
(immunity where acting director of Office of Rent Stabiliza‐
tion  issued  press  release  on  suspension  of  two  department 
employees). 
    Novoselsky argues that Barr and Blair are inapposite. First, 
he  contends  that  Barr  involved  the  personnel  decisions  of  a 
supervisor over a  supervisee, and that  the  subject  matter of 
the  press  releases  was  therefore  far  more  within  the  line  of 
duty of the supervisor than is the case with Brown’s press re‐
lease. But there was no such internal personnel decision at is‐
sue in Blair, and this did not bar the Governor’s communica‐
tions from receiving immunity. Blair, 349 N.E.2d at 387, 389. 
Second,  Novoselsky  argues  that,  unlike  the  defendant  offi‐
cials in Barr and Blair, Brown did not have supervisory control 
over the ARDC, so filing a complaint was not within her offi‐
cial duties as clerk. 
    That is not the proper inquiry. See Geick, 603 N.E.2d at 127 
(rejecting  this  framing  of  Blair).  If  Governor  Walker  in  Blair 
had attempted to stop the actions of the unscrupulous brokers 
by way of asking the courts for an injunction, over which he 
had  no  supervisory  control,  he  could  have  publicized  that 
step to his constituents without sacrificing his immunity. For 
purposes of the immunity defense, we ask whether the official 
had the discretion to “speak out” and to defend “the integrity 
of the internal operations of the agency which [she] headed,” 
No. 15‐1609                                                        13

not whether she had power over the underlying personnel ac‐
tion described in the press release. Barr, 360 U.S. at 574–75. 
    Novoselsky argues further that the substance of the press 
release was generally not related to Brown’s official duties as 
clerk. He contends that Brown’s allegations concerned “per‐
sonal, not official matters,” including her campaign for Cook 
County  President.  The  press  release’s  references  to  Novo‐
selsky’s  lawsuits  against  the  Circuit  Court  are  at  odds  with 
“the  true  thrust  and  purpose”  of  the  document,  he  argues, 
which was to defame Novoselsky over personal matters. The 
district  court  agreed  with  Novoselsky’s  conclusion,  noting 
that the communications were of a “personal nature … in re‐
lation to elections for which Brown, as an individual, was on 
the ballot.” 
    Even if the true thrust and purpose of the press release was 
personal  and  nefarious,  that  would  not  defeat  Brown’s  im‐
munity under Illinois law. In this regard, the absolute privi‐
lege is absolute. It is not defeated by malicious intent or im‐
proper motivation. Horwitz, 260 F.3d at 618, quoting Klug, 197 
F.3d at 861. An “unworthy purpose” behind the communica‐
tion “does not destroy the privilege,” for immunity would be 
of little use if it could be defeated by “a jury’s speculation as 
to motives.” Barr, 360 U.S. at 575, quoting Tenney v. Brandhove, 
341 U.S. 367, 377 (1951). The correct inquiry under Illinois law 
is whether the action of distributing the press release and the 
release’s contents were related to Brown’s duties as clerk. The 
act of circulating the press release, as noted above, is within 
Brown’s  duties.  And  as  in  Blair,  the  contents  of  the  release 
were reasonably related to her duty as clerk and a defense of 
her  and  her  department’s  performance.  See  also  Geick,  603 
N.E.2d at 128 (statement of official discussing alleged political 
14                                                          No. 15‐1609 

motivations  of  action  reasonably  related  to  official  duties). 
Accordingly, Brown is entitled to absolute immunity for issu‐
ing the ARDC press release. 
     This case highlights a fundamental asymmetry in Illinois 
law of absolute immunity. A government official may make 
defamatory statements, and may even do so with actual mal‐
ice, about a political opponent so long as the communications 
pertain  to  the  duties  and  responsibilities  of  her  office.  See 
Prosser  and  Keeton  on  Torts  § 114,  at  822–23  (5th  ed.  1984) 
(noting  that  many  critics  contend  this  immunity  affords  “a 
golden  opportunity  for  utterly  unscrupulous  politicians  to 
abuse their position by inflicting outrageous injury upon the 
helpless and innocent”). Yet under New York Times Co. v. Sulli‐
van, 376 U.S. 254 (1964), that political opponent as a member 
of the public may be liable for defamation if he makes a simi‐
lar  statement  about  the  public  official  with  “actual  malice,” 
meaning “with knowledge that it was false or with reckless 
disregard” for the truth. Id. at 279–80. Absolute immunity un‐
der state law may therefore produce a form of incumbent ad‐
vantage on occasion.  
     But the courts of Illinois have determined that the values 
of “full public knowledge” and “unfettered discharge of pub‐
lic  business”  justify  such  an  imbalance.  Blair,  349  N.E.2d  at 
387, quoting Comment, Defamation Immunity for Executive Of‐
ficers,  20  U.  Chi.  L.  Rev.  677,  679  (1953);  see  also  Geick,  603 
N.E.2d at 127. Illinois could also decide to rectify the imbal‐
ance  by,  as  a  matter  of  state  law,  extending  the  privilege 
against a defamation suit to all statements criticizing public 
officials,  even  those  made  with  malice.  But  Illinois  has  not 
done  so,  as  is  its  prerogative,  and  it  is  our  responsibility  to 
apply Illinois law as it currently exists. See Erie Railroad Co. v. 
No. 15‐1609                                                           15

Tompkins,  304  U.S.  64,  78  (1938);  Bridewell  v.  Eberle,  730  F.3d 
672, 677 (7th Cir. 2013) (“State courts have the prerogative of 
innovating  on  common‐law  subjects,  but  federal  courts  do 
not.”).  
    For similar reasons, the other communications by Brown 
are  subject  to  the  same  privilege.  Brown’s  communications 
with Reverend Jackson concerned a lawsuit brought against 
her  in  her  official  capacity.  The  subject  of  the  litigation  was 
Brown’s administration of funds pertaining to a juvenile in‐
tervention program, a decision within the responsibilities of 
her  office. While  Brown  made potentially  defamatory  state‐
ments within this correspondence, alleging Novoselsky’s liti‐
giousness and racial bias, the communications themselves fall 
within the broad scope of absolute immunity for statements 
made in the scope of official duty. 
    The letter to the BGA was similarly related to Brown’s of‐
ficial duties. The correspondence sets out to “serve as a sum‐
mary  of  the  23  legal  actions”  filed  by  Novoselsky  against 
Brown and her office. Brown noted in the BGA letter that de‐
fending the lawsuits has cost her department and the taxpay‐
ers in excess of one million dollars. Though her correspond‐
ence again veers toward alleging “racial animus” on the part 
of  Novoselsky,  Brown’s  letter  concerned  her  responsibilities 
and  duties  as  an  elected  official  and  tried  to  rebut  charges 
about the administration of her office. 
    And, finally, the letter to the Cook County Board of Com‐
missioners was also protected by the absolute immunity un‐
der state law. The letter was concerned primarily with an in‐
ternal investigation by the Office of the Independent Inspec‐
tor General to determine the source of an internal leak. The 
16                                                     No. 15‐1609 

investigation  began  upon  Brown’s  request  for  an  official  in‐
vestigation of a leak of internal assessments of banks used by 
the County. This leaked information was important to pend‐
ing litigation brought by Novoselsky. The County Board letter 
from Brown discussed Novoselsky by way of background for 
the  broader  conversation  about  the  litigation  documents. 
While that discussion of Novoselsky was not flattering, it was 
largely an aside to a lengthy discussion of Brown’s defense of 
a  lawsuit  brought  by  Novoselsky  and  filing  of  a  formal  re‐
quest with the Inspector General. This set of actions and co‐
operation  with  the  Cook  County  Board  was  reasonably  re‐
lated to Brown’s duties as clerk. 
       2.  Alternative Immunity Arguments 
    Brown also receives immunity for the ARDC complaint as 
a statement made during the course of a legal proceeding. Un‐
der Illinois law, “anything said or written in the course of a 
legal proceeding is protected by an absolute privilege.” Zan‐
ders v. Jones, 680 F. Supp. 1236, 1238 (N.D. Ill. 1988) aff’d, 872 
F.2d 424 (7th Cir. 1989), citing Bond v. Pecaut, 561 F. Supp. 1037, 
1038 (N.D. Ill. 1983), aff’d, 734 F.2d 18 (7th Cir. 1984). Other‐
wise  defamatory  material  is  therefore  privileged  if  it  arises 
“during the course and as a part of, a judicial proceeding … if 
the matter has some relation to the proceeding.” Malevitis v. 
Friedman, 753 N.E.2d 404, 406–07 (Ill. App. 2001), quoting Re‐
statement (Second) of Torts § 587 (1977). Statements are priv‐
ileged even if they are not confined or relevant to the specific 
issues of the litigation. Malevitis, 753 N.E.2d at 407, citing Popp 
v. O’Neil, 730 N.E.2d 506, 510 (Ill. App. 2000), and Libco Corp. 
v. Adams, 426 N.E.2d 1130, 1132 (Ill. App. 1981). They may not, 
No. 15‐1609                                                                          17

however, be “inflammatory matters entirely unrelated to the 
litigation.” Malevitis, 753 N.E.2d at 407.2 
    In Illinois, the ARDC “sometimes acts as a quasi‐judicial 
body,”  and  “sometimes  acts  merely  as  an  investigative 
agency.” Lykowski v. Bergman, 700 N.E.2d 1064, 1070 (Ill. App. 
1998). But the filing of a complaint triggers the judicial role of 
the  ARDC,  and  “an  absolute  privilege  exists  for  any  state‐
ments made during any step preliminary and necessary to a 
judicial  or  quasi‐judicial  proceeding.”  Id.  at  1071,  citing 
Prosser and Keeton on Torts § 114, at 819 (5th ed. 1984); see 
also Baravati v. Josephthal Lyon & Ross Inc., 834 F. Supp. 1023, 
1028 (N.D. Ill. 1993) (“Statements made before a quasi‐judicial 
proceeding  are  absolutely  privileged.”).  The  privilege  is  a 
complete bar to a defamation claim. Lykowski, 700 N.E.2d at 
1071. Here, then, Brown cannot be subject to suit for any state‐
ments made directly to the ARDC in her filed complaint.  
   That  judicial  proceeding  immunity  extends  only  to  the 
complaint  itself.  Statements  concerning  quasi‐judicial  pro‐
ceedings are no longer privileged once given “to third parties 
such as the media,” and therefore the press release would not 
receive  privilege  under  this  theory.  Lykowski,  700  N.E.2d  at 

                                                 
2
  The absolute privilege granted to statements made during the course of 
judicial or quasi‐judicial proceedings provides “complete immunity from 
civil  action.”  Bushell  v.  Caterpillar,  Inc.,  683  N.E.2d  1286,  1287  (Ill.  App. 
1997), citing Ringier America, Inc. v. Enviro‐Technics, Ltd., 673 N.E.2d 444, 
446 (Ill. App. 1996); cf. Barrow v. Blouin, 38 F. Supp. 3d 916, 922–23 (N.D. 
Ill. 2014) (noting, in the context of statements reasonably related to an of‐
ficial’s job responsibilities, that absolute privilege provides complete im‐
munity from suit). An order denying absolute immunity may be reviewed 
on interlocutory appeal. Mitchell v. Forsyth, 472 U.S. 511, 526–27 (1985). We 
therefore have jurisdiction to consider this theory. 
18                                                               No. 15‐1609 

1071,  citing  Prosser  § 114,  at  819–20  (“[S]tatements  given  to 
the newspapers concerning the case are not part of the judicial 
proceeding, and are not absolutely privileged.”).3 
      B.  Qualified Immunity on First Amendment Claim 
    We  turn  next  to  Brown’s  qualified  immunity  defense  to 
Novoselsky’s § 1983 First Amendment retaliation claim. Qual‐
ified immunity protects government agents from liability for 
their  actions  so  long  as  they  did  not  violate  “clearly  estab‐
lished statutory or constitutional rights of which a reasonable 
person would have known.” Purvis v. Oest, 614 F.3d 713, 720 
(7th Cir. 2010), quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 
(1982). This is a two‐part inquiry. First, taking the facts in the 
light most favorable to the plaintiff, we ask whether the de‐
fendant  violated  a  constitutional  right.  Second,  we  ask 
whether  that  constitutional  right  was  clearly  established  at 
the time of the violation. Wheeler v. Lawson, 539 F.3d 629, 639 
(7th Cir. 2008), citing Saucier v. Katz, 533 U.S. 194, 201 (2001). 
We have discretion to address these questions in either order. 
Pearson v. Callahan, 555 U.S. 223, 236 (2009). 


                                                 
3 Novoselsky also asserts that Brown’s communications with his then‐cli‐

ent, Reverend Jackson, violated her duties as an attorney under Rule of 
Professional Conduct 4.2, which prohibits a lawyer, even one who is her‐
self a party to a lawsuit, from communicating directly with an opposing 
party known to be represented by a lawyer in the matter. See In re Segall, 
509  N.E.2d  988  (Ill.  1987)  (imposing  suspension).  When  the  lawyer  is  a 
public official, such restrictions on communicating with members of the 
public can pose difficult problems, as comments to the rule acknowledge. 
We need not decide in this appeal whether Brown violated Rule 4.2. That 
is a matter for the Illinois disciplinary authorities; a violation would not 
give rise in and of itself to a civil claim for damages. See Ill. Rules of Prof’l 
Conduct, Preamble [20] (2010). 
No. 15‐1609                                                         19

    Novoselsky claims that Brown violated his First Amend‐
ment rights by retaliating against him for his exercise of those 
rights. As  a general  rule,  to prevail  on  the  retaliation claim, 
Novoselsky must demonstrate that “(1) he engaged in activity 
protected by the First Amendment; (2) he suffered a depriva‐
tion that would likely deter First Amendment activity in the 
future;  and  (3)  the  First  Amendment  activity  was  at  least  a 
motivating factor in the Defendants’ decision to take the retal‐
iatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) 
(internal quotation marks omitted), quoting Bridges v. Gilbert, 
557 F.3d 541, 546 (7th  Cir. 2009);  see also Woodruff v. Mason, 
542 F.3d 545, 551 (7th Cir. 2008) (applying retaliation frame‐
work to state agency’s response to litigious party).  
    Novoselsky’s retaliation claim raises two questions for us. 
First, is Novoselsky’s work as a lawyer in and of itself activity 
protected by his personal rights under the First Amendment? 
Second,  were  Brown’s  statements  the  rare  instance  where 
speech can amount to unconstitutional retaliation? 
    We turn first to the question of protected activity. Novo‐
selsky  argues  he  was  exercising  his  own  First  Amendment 
rights “to petition the government for redress of grievances” 
and,  acting  as  an  attorney,  “to  bring  an  action  on  behalf  of 
[plaintiffs] to seek redress of grievances affecting the public 
interest.”  
    The  First  Amendment  right  to  petition  the  government 
“extends to the courts in general and applies to litigation in 
particular.”  Woodruff,  542  F.3d  at  551,  citing  California  Motor 
Transport  Co.  v.  Trucking  Unlimited,  404  U.S.  508,  510  (1972), 
and NAACP v. Button, 371 U.S. 415, 429–30 (1963). This is so at 
least in part because litigation may be a form of political ex‐
pression  essential  for  vindicating  the  interests  of  minority 
20                                                          No. 15‐1609 

groups. NAACP, 371 U.S. at 429–30. In Woodruff, we held that 
the party to lawsuits challenging a government entity has a 
protected right in that litigation activity. Woodruff, 542 F.3d at 
551. This right can extend to an association of parties seeking 
to  express  a  grievance  through  litigation.  California  Motor 
Transport, 404 U.S. at 510–11. And as the Supreme Court fa‐
mously declared, the First Amendment protects the right of 
an organization’s “members and lawyers to associate for the 
purpose  of  assisting  persons  who  seek  legal  redress.” 
NAACP, 371 U.S. at 428–30. 
    Accordingly, the right to petition the government is broad 
when  litigation  is  used  as  the  vehicle.  But  nothing  in  these 
cases settles whether an attorney herself has a personal con‐
stitutional  right  to  file  lawsuits  on  behalf  of  her  client.  The 
right  to  petition  protected  in  Woodruff  was  the  right  of  the 
party to the litigation, not his counsel. And Novoselsky is not 
alleging that he has associated with other parties or his client 
to exercise a First Amendment right.  
     It appears that only one circuit court has directly decided 
whether  an  attorney  can  claim  First Amendment  protection 
on his own behalf in representing his client, particularly for 
purposes of a retaliation suit. In Mezibov v. Allen, 411 F.3d 712, 
720–21 (6th Cir. 2005), a divided Sixth Circuit panel ruled that 
an attorney had no personal First Amendment right at stake 
when representing his client in a lawsuit. The panel majority 
noted that judicial proceedings necessarily require a curtail‐
ing of free speech by way of various rules of procedure and 
evidence.  Id.  at  717,  citing  Gentile  v.  State  Bar  of  Nevada,  501 
U.S. 1030, 1071 (1991). The panel reasoned that any act by a 
lawyer is advocacy for his client. Any First Amendment right 
at  issue  therefore  belongs  to  the  client,  and  the  “sole  raison 
No. 15‐1609                                                                21

d’etre” of a lawyer is to vindicate the client’s rights and inter‐
ests, not his own. Id. at 720 (distinguishing Legal Services Corp. 
v.  Velazquez,  531  U.S.  533  (2001)).  Lawyering  is  not  “free  ex‐
pression.” Id. When a lawyer litigates, the court wrote, he is 
“simply doing his job.” Id.  
     Judge Moore dissented on this point. Restrictions on the 
First Amendment rights of an attorney do not mean a lack of 
First Amendment rights altogether. Id. at 723 (Moore, J., dis‐
senting in part), citing Gentile, 501 U.S. at 1081–82 (O’Connor, 
J., concurring) (noting that restricting a lawyer’s speech in lit‐
igation  “does  not  mean,  of  course,  that  lawyers  forfeit  their 
First Amendment rights”). Nor is it the case that attorneys are 
“mere conduits for the speech of their clients,” as the very “act 
of agreeing to represent a client in the first instance reflects a 
decision by the attorney to exercise his or her First Amend‐
ment rights on behalf of the client.” Id. at 724 n.3, citing Sacher 
v. United States, 343 U.S. 1, 9 (1952) (“Of course, it is the right 
of counsel for every litigant to press his claim … .”).4  
    Our court has not yet taken sides in this debate, and we do 
not need to do so in this case. Novoselsky simply cannot es‐
tablish that Brown’s alleged retaliation constituted a depriva‐
tion  of  his  constitutional  rights.  In  this  case,  the  core  of  the 

                                                 
4 Mezibov remains the law of the Sixth Circuit but has been applied reluc‐

tantly in subsequent cases. Bright v. Gallia County, 753 F.3d 639, 654–55 (6th 
Cir. 2014) (“Mezibov is binding precedent in this circuit … . Therefore, with 
great reluctance, we hold that, at this time, Mezibov prevents us from rec‐
ognizing [an attorney’s] filing of his motion or its contents as protected 
conduct.”); see also Lewter v. Kannensohn, 159 F. App’x 641, 648 (6th Cir. 
2005) (mem.) (Keith, J., concurring in judgment but dissenting in part) (“I 
strongly disagree with the majority opinion’s reliance on Mezibov and its 
holding … .”). 
22                                                        No. 15‐1609 

“alleged retaliatory action is in itself speech,” namely Brown’s 
written communications. See Hutchins v. Clarke, 661 F.3d 947, 
956 (7th Cir. 2011). Retaliatory speech is generally actionable 
only  in  situations  of  “threat,  coercion,  or  intimidation  that 
punishment, sanction, or adverse regulatory action w[ill] im‐
mediately follow.” Id. at 956–57. In certain cases, a public offi‐
cial may also face liability where he retaliated by subjecting 
an individual to “embarrassment, humiliation, and emotional 
distress.” Id. at 957, quoting Bloch v. Ribar, 156 F.3d 673, 679–
80 (6th Cir. 1998). But this is a high bar, usually limited to the 
release  of  “highly  personal  and  extremely  humiliating  de‐
tails” to the public. Hutchins, 661 F.3d at 957, quoting Bloch, 
156 F.3d at 676 (county sheriff responded to rape victim’s pub‐
lic criticism by holding a public press conference where he re‐
leased intimate, humiliating, undisclosed details of the rape). 
    Short of that boundary, the First Amendment gives wide 
berth  for  vigorous  debate,  and  especially  for  statements  by 
public officials. As the Second Circuit has explained, such of‐
ficials  may  express  critical  views  of  members  of  the  public 
even when those views are false. X‐Men Security, Inc. v. Pataki, 
196  F.3d 56,  71  (2d  Cir.  1999). In  X‐Men, legislators publicly 
accused a private security guard firm of being part of a hate 
group, practicing “racism, gender discrimination, anti‐semi‐
tism, and other religious discrimination,” and ridiculing ob‐
jective  findings  to  the  contrary.  Id.  But  their  statements  fell 
short of “any semblance of threat, coercion, or intimidation.” 
Id. Accordingly, the defendant officials were granted qualified 
immunity against a § 1983 suit. Id. at 60. 
    The D.C. Circuit reached a similar result in Penthouse In‐
ternational, Ltd. v. Meese, 939 F.2d 1011 (D.C. Cir. 1991). There, 
the  U.S.  Attorney  General  sent  letters  to  retailers  selling  a 
No. 15‐1609                                                          23

magazine  asking  for  a  response  to  the  accusation  that  they 
were involved in the distribution of pornography. Id. at 1013. 
As a result, a retailer discontinued its sales of the magazine. 
Id. The  D.C.  Circuit held that  the Attorney General  had  not 
violated the publisher’s First Amendment rights: “As part of 
the duties of their office, … officials surely must be expected 
to be free to speak out to criticize practices, even in a condem‐
natory fashion, that they might not have the statutory or even 
constitutional authority to regulate.” Id. at 1015. A public offi‐
cial  must  be  allowed,  on  occasion,  to  criticize  a  private  citi‐
zen’s speech, writings,  or other expressive  activity and  may 
do so  broadly  when  no  threat  of sanction  is involved.  Id.  at 
1016. 
    Unconstitutional  retaliation  by  a  public  official  requires 
more than criticism or even condemnation. However impoli‐
tic defendant Brown’s statements may have been, they did not 
rise to the level of threat, coercion, intimidation, or profound 
humiliation. Even taking all facts in the light most favorable 
to Novoselsky, he cannot show that he suffered a deprivation 
of a First Amendment right. Without this, he cannot make a 
claim for retaliation even if we assume that his work as a law‐
yer was First Amendment activity. Gomez v. Randle, 680 F.3d 
859, 866 (7th Cir. 2012). And without a cognizable claim for 
retaliation,  Novoselsky  cannot  demonstrate  a  violation  of 
“clearly established statutory or constitutional rights of which 
a reasonable person would have known.” Harlow, 457 U.S. at 
818. Brown is therefore entitled to summary judgments both 
on the merits and based on qualified immunity on plaintiff’s 
First Amendment retaliation claim. 
     
     
24                                                      No. 15‐1609 

      C.  Novoselsky’s Claim Against Cook County 
    The  defendants  also  raise  a  number  of  arguments  why 
summary judgment should be granted on Novoselsky’s claim 
against Cook County. That claim seeks to hold the county re‐
sponsible for Brown’s alleged First Amendment violation on 
the theory of municipal liability under Monell v. Department of 
Social  Services,  436  U.S.  658  (1978).  Under  Monell,  a  county 
may be liable for the deprivation of an individual’s constitu‐
tional right if the “deprivation was the result of the county’s 
official policy, custom, or practice.” Wilson v. Giesen, 956 F.2d 
738, 744 (7th Cir. 1992), citing Monell, 436 U.S. 658. To have a 
viable Monell claim for damages, a plaintiff must show a vio‐
lation of his constitutional rights by an individual defendant. 
Swanigan v. City of Chicago, 775 F.3d 953, 962 (7th Cir. 2015). 
Because  we  hold  that  Brown  did  not  violate  Novoselsky’s 
First  Amendment  right,  it  follows  that  Novoselsky  cannot 
avoid  summary  judgment  on  his  Monell  claim  against  the 
county. 
     Moreover, under Monell, a county may not be vicariously 
liable for the actions of an unrelated government entity. See 
Thompson v. Duke, 882 F.2d 1180, 1187 (7th Cir. 1989) (in case 
against Cook County, no liability for actions of employees of 
elected Cook County Sheriff where county had no authority 
to  train  employees  or  set  employee  policies).  Illinois  courts 
have stated that the position of Circuit Court Clerk is not an 
officer  of  the  county.  Drury  v.  County  of  McLean,  433  N.E.2d 
666, 669 (Ill. 1982) (In Illinois, “the clerks of the circuit courts 
in this State are not county officials, but are nonjudicial mem‐
bers of the judicial branch of State government.”). 
   There is a jurisdictional complication here, in that a Monell 
defense  is  a  “mere  defense  to  liability,”  not  immunity  from 
No. 15‐1609                                                         25

suit, so that a ruling denying a Monell defense is therefore not 
on  its own an appealable collateral  order.  Swint v.  Chambers 
County  Comm’n,  514  U.S.  35,  43  (1995).  We  have  explained, 
though, why we have jurisdiction to review Brown’s immun‐
ity. Our answer to the question of her qualified immunity de‐
feats  any  basis  for  a  Monell  claim,  so  the  claim  against  the 
county  is  “inextricably  intertwined”  with  the  case  against 
Brown and our review on appeal is proper. See id. at 50–51; 
see also Abelesz v. OTP Bank, 692 F.3d 638, 647 (7th Cir. 2012) 
(pendent  appellate  jurisdiction  is  narrow  but  may  be  used 
where there are “compelling reasons for not deferring the ap‐
peal  of  the  otherwise  unappealable  interlocutory  order”) 
(quotation marks omitted).  
   The judgment of the district court is REVERSED and the 
case is REMANDED for entry of judgment for defendants.